Title: To James Madison from John Fellows, [ca. 29 March] 1813
From: Fellows, John
To: Madison, James


Sir[ca. 29 March 1813]
The treatment of American prisoners by the English, particularly in the West India Islands, is shockingly barbarous. They are not only supplied with unwholsome provisions, hard bran bread, for instance which had been half destroyed by worms, but are also deprived of that common priviledge of nature, air. Being crouded into the holes of prison ships, as they call them, where they are almost wholy excluded from that element so essential to life. I have seen several who have been exchanged that are extremely emaciated, arising, as they say, from this mode of treatment. They are fully of opinion that a very considerable portion of those who remain as prisoners, in that climate in the summer season, must expire. Being intimate with a gentleman, a Mr. Sandford, who has a son imprisoned at Jamaica, I have had an oppertunity of learning the number of prisoners now at that place; which is above two hundred. They complain bitterly that no Cartel is sent to thier relief. Young Sandford was one of the eight who lately cut a hole through the prison ship, made their escape from her, & swam to a guardship taking a boat from along side, and putting to sea, with an expectation of reaching Cuba. They were however intercepted and brought back. What must be the condition of prisoners who would deliberately run such a risque? Could not an arrangement be made with the English Government for keeping prisoners on shore, by an American Agent’s Stipulating in behalf of our Government for thier safe keeping? And if they will not comply with this demand, should not we confine our prisoners in the same manner as they do? In any event, I beg leave to suggest the propriety of sending Cartells often to the West India Islands, and particularly one to Jamaica soon as possible.
Having no other object in writing you this letter than to serve the cause of justice & humanity I am confident you will not take it amiss. I am Sir Very Respectfully Your Most Obt. Servt.
Jno. Fellowsmil. store keeper
